Per Curiam.
This ease was returned to court on the first Tuesday of October, 1955. At the annual call of the docket in May, 1960, the case was discontinued by the court. Practice Book § 193. Subsequently, in June, 1960, on the plaintiff’s motion, the case was restored to the docket. Practice Book § 194. At the annual call of the docket in May, 1961, the case was again discontinued. A motion by the plaintiff to restore was thereafter denied, as was his motion to reargue the motion to restore. At the time of the hearings on the last two motions, the court stated that the case had been restored to the docket in June, 1960, on condition that it would be disposed of within one year. No such condition was, in fact, imposed by the court. The case, after its restoration in 1960, was not reached on the list for assignment for trial at any time before it was discontinued in May, 1961. Furthermore, on April 7, 1961, within one month of the date of final discontinuance, the court permitted the plaintiff to amend his complaint. Obviously, the court, in discontinuing the case in May, 1961, acted under a mistaken belief that the restoration of the case to the docket in June, 1960, had been subject to a condition concerning its disposition. Under the circumstances, the parties should not be deprived of the opportunity of having their day in court.
There is error, the judgment is set aside and the case is remanded to be proceeded with according to law.